EXHIBIT 10.2

SPECTRA ENERGY CORP

EXECUTIVE SHORT-TERM INCENTIVE PLAN

(as amended and restated)

ARTICLE I—GENERAL

SECTION 1.1 Purpose. The purpose of the amended and restated Spectra Energy Corp
Executive Short-Term Incentive Plan, (the “Plan”) is to benefit and advance the
interests of Spectra Energy Corp, a Delaware corporation (the “Corporation”), by
rewarding selected senior executives of the Corporation and its subsidiaries for
their contributions to the Corporation’s financial success and thereby motivate
them to continue to make such contributions in the future by granting annual
performance-based awards (individually, “Award”).

SECTION 1.2 Administration of the Plan. The Plan shall be administered by a
committee (“Committee”) which shall adopt such rules as it may deem appropriate
in order to carry out the purpose of the Plan. The Committee shall be the
Compensation Committee of the Corporation’s Board of Directors (“Board”) (or
such subcommittee as may be appointed by the Board) except that (i) the number
of directors on the Committee shall not be less than two (2) and (ii) each
member of the Committee shall be an “outside director” within the meaning of
Section 162(m)(4) of the Internal Revenue Code of 1986, as amended (the “Code”).
All questions of interpretation, administration, and application of the Plan
shall be determined by a majority of the members of the Committee, except that
the Committee may authorize any one or more of its members, or any officer of
the Corporation, to execute and deliver documents on behalf of the Committee to
the extent consistent with the provisions of Section 162(m) of the Code. The
determination of such majority shall be final and binding in all matters
relating to the Plan. The Committee shall have authority and discretion to
determine the terms and conditions of the Awards granted to eligible persons
specified in Section 1.3 below (“Participants”).

SECTION 1.3 Eligible Persons. Awards may be granted to key employees of the
Corporation or any of its subsidiaries who are designated as such by the
Committee. An individual shall not be deemed an employee for purposes of the
Plan unless such individual receives compensation from either the Corporation or
one of its subsidiaries for services performed as an employee of the Corporation
or any of its subsidiaries.

ARTICLE II—AWARDS

SECTION 2.1 Awards. The Committee may grant Awards to eligible employees with
respect to each fiscal year of the Corporation, or such other performance period
determined by the Committee, subject to the terms and conditions set forth in
the Plan.

SECTION 2.2 Terms of Awards. No later than 90 days after the commencement of
each fiscal year of the Corporation, or within the period required to qualify
for the “performance-based compensation” exception to Code Section 162(m) with
respect to other performance periods, the Committee shall establish
(i) performance targets (“Performance Targets”) for the Corporation for such
fiscal year or other period (“Performance Periods”) and (ii) target awards
(“Target Awards”) that correspond to the Performance Targets, for each eligible
employee to whom an Award for the Performance Period is granted (“Participant”).
The Committee may establish Performance Targets for Awards that are intended to
qualify as performance-based compensation under Section 162(m) of the Code in
terms of specified levels of any of the following business measures, which may
be applied with respect to the Corporation, or any of its subsidiaries or
business units, and which may be measured on an absolute or relative to
peer-group basis: total shareholder return; stock price increase; return on
equity; return on capital; earnings per share; EBIT (earnings before interest
and taxes); EBITDA (earnings before interest, taxes, depreciation and
amortization); ongoing earnings (as defined by management); cash flow (including
operating cash flow, free cash flow, discounted cash flow return on investment,
and cash flow in excess of costs of capital); EVA (economic value added);
economic profit (net operating profit after tax, less a

 

1



--------------------------------------------------------------------------------

cost of capital charge); SVA (shareholder value added); revenues; net income;
operating income; pre-tax profit margin; performance against business plan;
customer service; corporate governance quotient or rating; market share;
employee satisfaction; safety; employee engagement; supplier diversity;
workforce diversity; operating margins; credit rating; dividend payments;
expenses; retained earnings; completion of acquisitions, divestitures and
corporate restructuring; and individual goals based on objective business
criteria underlying the goals listed above and which pertain to individual
effort as to achievement of those goals or to one or more business criteria in
the areas of litigation, human resources, information services, production,
inventory, support services, site development, plant development, building
development, facility development, government relations, product market share or
management. At the time the Committee determines the terms of the Performance
Target(s), the Committee may also specify any exclusion(s) for charges related
to any event(s) or occurrence(s) which the Committee determines should
appropriately be excluded, as applicable, for purposes of measuring performance
against the applicable Performance Targets provided that such excluded items are
objectively determinable by reference to the Corporation’s financial statements,
notes to the Corporation’s financial statements and/or management’s discussion
and analysis of financial condition and results of operations, appearing in the
Corporation’s Annual Report on Form 10-K for the applicable year. If the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Corporation, or the manner in which it
conducts its business, or other events or circumstances, render previously
established Performance Targets unsuitable, the Committee may modify such
Performance Targets, in whole or in part, as the Committee deems appropriate and
equitable; provided that, unless the Committee determines otherwise, no such
action shall be taken if and to the extent it would result in the loss of an
otherwise available exemption of the Award under Section 162(m). In addition, a
performance measure used to determine a Performance Target may be subject to
such later revisions as the Committee shall deem appropriate to reflect
significant unforeseen events such as changes in law, accounting practices or
unusual or nonrecurring items or occurrences or to satisfy applicable regulatory
requirements. Any such adjustments shall be subject to such limitations as the
Committee deems appropriate in the case of an Award that is intended to qualify
for exemption under Section 162(m). Alternatively, the Committee may establish
Performance Targets in terms of such strategic objectives as it may from time to
time specify for Awards that are not intended to qualify as performance-based
compensation under Section 162(m) of the Code.

SECTION 2.3 Limitation on Awards. The aggregate amount of all Awards payable to
any Participant during any one calendar year shall not exceed Four Million
Dollars ($4,000,000.00).

SECTION 2.4 Determination of Award. The Committee shall, promptly after the date
on which the necessary financial or other information for a particular
Performance Period becomes available, certify in writing whether any Performance
Target has been achieved, and, if so, the highest Performance Target that has
been achieved, all in the manner required by Section 162(m) of the Code. If any
Performance Target has been achieved, the Awards, determined for each
Participant with reference to the Target Award that corresponds to the highest
Performance Target achieved, for such Performance Period shall have been earned
except that the Committee may reduce the amount of any Award to reflect the
Committee’s assessment of the Participant’s individual performance, to reflect
the failure of the Participant to remain in the continuous employ of the
Corporation or its subsidiaries throughout the applicable Performance Period, or
for any other reason. Such awards shall become payable in cash as promptly as
practicable thereafter, but in no event more than two and one-half months
following the end of the year in which the Performance Period ends.
Notwithstanding the foregoing, the Committee may permit a Participant to elect
to defer payment of all or any portion of the Award the Participant might earn
for a Performance Period, by making a deferral election on such terms and
conditions as the Committee may establish from time to time.

ARTICLE III—MISCELLANEOUS

SECTION 3.1 No Rights to Awards or Continued Employment. No employee shall have
any claim or right to receive Awards under the Plan. Neither the Plan nor any
action taken hereunder shall be construed as giving an employee any right to be
retained by the Corporation or any of its subsidiaries.

 

2



--------------------------------------------------------------------------------

SECTION 3.2 Clawback. Notwithstanding anything in the Plan to the contrary, the
Corporation will be entitled to the extent permitted or required by applicable
law or Company policy as in effect from time to time to recoup compensation of
whatever kind paid by the Corporation or any of its affiliates at any time to a
Participant under the Plan.

SECTION 3.3 Restriction on Transfer, Beneficiary. Awards (or interests therein)
to a Participant or amounts payable with respect to a Participant under the Plan
are not subject to assignment or alienation, whether voluntary or involuntary.
Notwithstanding the foregoing, a Participant may designate a beneficiary or
beneficiaries to receive, in the event of the Participant’s death, any amounts
remaining to be paid with respect to the Participant under the Plan. The
Participant shall have the right to revoke any such designation and to
redesignate a beneficiary or beneficiaries. To be effective, any such
designation, revocation, or redesignation must be in such written form as the
Corporation may prescribe and must be received by the Corporation prior to the
Participant’s death. If a Participant dies without effectively designating a
beneficiary or if all designated beneficiaries predecease the Participant, any
amounts remaining to be paid with respect to the Participant under the Plan,
shall be paid to the Participant’s estate.

SECTION 3.4 Tax Withholding. The Corporation or a subsidiary thereof, as
appropriate, shall have the right to deduct from all payments made under the
Plan to a Participant or to a Participant’s beneficiary or beneficiaries
federal, state, local or other taxes with respect to such payments.

SECTION 3.5 No Restriction on Right of Corporation to Effect Changes; No
Restriction on Other Compensation. The Plan shall not affect in any way the
right or power of the Corporation or its shareholders to make or authorize any
recapitalization, reorganization, merger, acquisition, divestiture,
consolidation, spin off, combination, liquidation, dissolution, sale of assets,
or other similar corporate transaction or event involving the Corporation or a
subsidiary or division thereof or any other event or series of events, whether
of a similar character or otherwise.

Nothing in the Plan shall preclude or limit the ability of the Corporation to
pay any compensation to a Participant under the Corporation’s other compensation
and benefit plans and programs, including without limitation any equity or bonus
plan program or arrangement.

SECTION 3.6 Source of Payments. The Corporation shall not have any obligation to
establish any separate fund or trust or other segregation of assets to provide
for payments under the Plan. To the extent any person acquires any rights to
receive payments hereunder from the Corporation, such rights shall be no greater
than those of an unsecured creditor.

SECTION 3.7 Termination and Amendment. The Plan shall continue in effect until
terminated by the Board. The Committee may at any time amend or otherwise modify
the Plan in such respects as it deems advisable; provided, however, no such
amendment or modification may be effective without Board approval or Corporation
shareholder approval if such approval is necessary to comply with the
requirements for qualified performance-based compensation under Section 162(m)
of the Code.

SECTION 3.8 Governmental Regulations. The Plan, and all Awards hereunder, shall
be subject to all applicable rules and regulations of governmental or other
authorities.

SECTION 3.9 Headings. The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Plan.

SECTION 3.10 Governing Law. The Plan and all rights and Awards hereunder shall
be construed in accordance with and governed by the laws of the state of Texas.

SECTION 3.11 Effective Date. The Effective Date of the amended and restated Plan
shall be the date of approval by the Corporation’s shareholders.

 

3



--------------------------------------------------------------------------------

IN WITNESS OF its amendment and restatement by the Board on February 22, 2011,
this Plan is executed on behalf of the Corporation this 8th day of March, 2011.

 

SPECTRA ENERGY CORP By:   /s/ Dorothy M. Ables   Chief Administrative Officer

 

4